DETAILED ACTION
This communication is in response to the continuation application filed 5/18/21 in which claims 1-18 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Damale (US 2014/0108911 A1; published Apr. 17, 2014).

Regarding claim 1, Damale discloses [a]n apparatus, comprising: 
memory comprising instructions; and (see paragraphs 80, 81)
at least one processor, wherein the instructions, with the at least one processor, are configured to cause the apparatus to (see paragraphs 80, 81)
capture a skeleton of a webpage, including content and images of the webpage, for each web event, wherein the skeleton of the webpage comprises one or more elements of the webpage, the one or more elements comprises a component of the webpage capable of being parsed to represent content of the webpage; and (see paragraph 23 (an agent embedded in client side application, e.g., browser, captures client events and binary screen shots displayed on the screen); see also paragraphs 27-29 (resource file is used instead of binary image and includes software code used to generate the application, e.g., XML code used to display icons, menus, dialog boxes, string, tables, text box locators, button locators, user-defined binary data, or any other type of data))
transmit the captured skeleton of the webpage, including the content and the image of the captured webpage, to a server, allowing the server to recreate a webpage that was presented to the visitor, (see paragraph 23 (captured information is sent to the replay server), 24 (replay server stores the captured events and images in a database and displays the 
wherein the transmission of the captured skeleton of the webpage occurs when the visitor visits the webpage, during each web event triggered by the visitor, or both (see paragraph 23).

Regarding claim 2, Damale discloses the invention of claim 1 as discussed above. Damale further discloses wherein the instructions, with the at least one processor, are further configured to cause the apparatus to associate a timestamp for each web event (see paragraph 32).

Regarding claim 3, Damale discloses the invention of claim 1 as discussed above. Damale further discloses wherein the instructions, with the at least one processor, are further configured to cause the apparatus to search a cache of a web browser for the images of the webpage (see paragraph 69 (describing how the agent monitoring the application session detects a new image displayed during the application session and may search the application on the client device for the associated image file)).

Regarding claim 4, Damale discloses the invention of claim 3 as discussed above. Damale further discloses wherein the instructions, with the at least one processor, are further configured to cause the apparatus to determine whether the images retrieved from the cache exists in a database of the server (see paragraph 37 (replay server searches through database for an image file matching the image identifier)).

Regarding claim 5, Damale discloses the invention of claim 4 as discussed above. Damale further discloses wherein the instructions, with the at least one processor, are further configured to cause the apparatus to transmit the images retrieved from the cache when the images fail to exist in the database of the server (see paragraph 37 (if no associated image file is located in the database, the replay server requests and the agent sends the identified image file to the server)).

Regarding claim 6, Damale discloses the invention of claim 1 as discussed above. Damale further discloses wherein the instructions, with the at least one processor, are further configured to cause the apparatus to capture a resource or uniform resource locator associated with at least one image of the webpage (see paragraph 37 (the agent detects a new image displayed on the client device and sends an image file identifier to the replay server that uniquely identifies the image file associated with the displayed image)).

Regarding claim 7, Damale discloses the invention of claim 1 as discussed above. Damale further discloses wherein the instructions, with the at least one processor, are further configured to cause the apparatus to store the resource or the uniform locator in a database of a central server (see paragraph 37 (the replay server stores the uploaded image file)).

wherein the captured skeleton comprises an element identifier for each element on the webpage, at least one position attribute for each element identifier, and at least one style attribute (see paragraphs 31, 57).

Regarding claim 9, Damale discloses the invention of claim 1 as discussed above. Damale further discloses wherein the at least one position attribute is configured to identify a position of a structural element on the webpage (see paragraphs 31, 57).

Regarding claim 10, Damale discloses [a]n apparatus, comprising: 
memory comprising instructions; and (see paragraph 81)
at least one processor, wherein the instructions, with the at least one processor, are configured to cause the apparatus to (see paragraph 80)
receive a request from a computing device to recreate a web event to be simulated, and (see paragraphs 71 (the agent receives a request from the replay server requesting the image file used to recreate an displayed in a web page), 74 (the replay server is unable to identify an image file in the server database associated with a received checksum value that uniquely identifies the image file))
transmit to the computing device a visual representation of the web event, allowing the web event to be recreated, simulated, or both, in a web browser of the computing device (see paragraphs 71 (the agent sends the image file and any other related image information to the replay server), 74 (the replay server stores the image file in the replay server database), 75 

Regarding claim 11, Damale discloses the invention of claim 10 as discussed above. Damale further discloses wherein the visual representation of the web event is recreated in a timeline continuum (see paragraphs 64 (client events are assigned associated timestamps that identify the order that client events were detected during the application session), 75 (the replay server uses the received image file to reproduce the images previously displayed during the application sessions)).

Regarding claim 12, Damale discloses the invention of claim 10 as discussed above. Damale further discloses wherein the web event comprises at least one change to the page content (see paragraph 67 (replay server may identify control event #1 as an image change event that does not have corresponding HTML or CSS in HTML file)).

Regarding claim 13, Damale discloses the invention of claim 12 as discussed above. Damale further discloses wherein the at least one change to the page content comprises at least one subsequent modification to the page content (see paragraph 67 (replay server may identify control event #1 as an image change event that does not have corresponding HTML or CSS in HTML file, e.g., control software in the webpage may have changed the color of a filed in response to user input)).

wherein the web page comprises at least one action by the visitor of the webpage (see paragraph 67 (replay server may identify control event #1 as an image change event that does not have corresponding HTML or CSS in HTML file, e.g., control software in the webpage may have changed the color of a filed in response to user input)).

Regarding claim 15, Damale discloses the invention of claim 14 as discussed above. Damale further discloses wherein the at least one action by the visitor of the webpage comprises interaction or change by the visitor with any field within the webpage, use of at least one peripheral device by the visitor, or a combination thereof (see paragraph 67 (replay server may identify control event #1 as an image change event that does not have corresponding HTML or CSS in HTML file, e.g., control software in the webpage may have changed the color of a filed in response to user input)).

Regarding claim 16, Damale discloses the invention of claim 10 as discussed above. Damale further discloses wherein the instructions, with the at least one processor, are further configured to cause the apparatus to 
retrieve one or more of the following from a data store for each URL that was navigated to by the visitor during the web event: page content, at least one change to the page content, at least one action by the visitor of the webpage, or a combination thereof (see paragraphs 65 (replay server identifies a new webpage ID in the client event data and 

Regarding claim 17, Damale discloses the invention of claim 16 as discussed above. Damale further discloses wherein the page content comprises a page layout, text, at least one image, position, prominence, visibility, styling viewed by the visitor of the webpage, or a combination thereof (see paragraph 57).

Regarding claim 18, Damale discloses [a] computer-implemented method, comprising: 
capturing, by client-side script embedded within a webpage, a skeleton of the webpage, including content and images of the webpage, for each web event, wherein the skeleton of the webpage comprises one or more elements of the webpage, the one or more elements comprises a component of the webpage capable of being parsed to represent content of the webpage; and (see paragraph 23 (an agent embedded in client side application, e.g., browser, captures client events and binary screen shots displayed on the screen); see also paragraphs 27-29 (resource file is used instead of binary image and includes software code used to generate the application, e.g., XML code used to display icons, menus, dialog boxes, string, tables, text box locators, button locators, user-defined binary data, or any other type of data))
transmitting, by the client-side script, the captured skeleton of the webpage, including the content and the image of the captured webpage, to a server, allowing the server to recreate a webpage that was presented to the visitor, (see paragraph 23 (captured information is sent to the replay server), 24 (replay server stores the captured events and 
wherein the transmission of the captured skeleton of the webpage occurs when the visitor visits the webpage, during each web event triggered by the visitor, or both (see paragraph 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SHAHID K KHAN/Examiner, Art Unit 2178